10-2721-ag
Zhang v. Holder
                                                                                BIA
                                                                           Jankun, IJ
                                                                       A077 922 005
                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 12th day of August, two thousand eleven.

PRESENT:
         JON O. NEWMAN,
         PIERRE N. LEVAL,
         JOSÉ A. CABRANES,
              Circuit Judges.
_______________________________________

JIAN HUA ZHANG, AKA JOHN DOE,
         Petitioner,

                  v.                                               10-2721-ag
                                                                          NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL,
         Respondent.
_______________________________________

FOR PETITIONER:                Thomas V. Massucci, New York, N.Y.

FOR RESPONDENT:                Tony West, Assistant Attorney General;
                               David V. Bernal, Assistant Director;
                               Dara S. Smith, Trial Attorney, Office
                               of Immigration Litigation, United
                               States    Department    of    Justice,
                               Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

     Jian Hua Zhang, a native and citizen of the People’s

Republic of China, seeks review of a June 11, 2010, decision

of   the   BIA   affirming   the    July   25,   2005,    decision   of

immigration judge (“IJ”) William F. Jankun.          In re Jian Hua

Zhang, No. A077 922 005 (B.I.A. June 11, 2010), aff’g No. A077

922 005 (Immig. Ct. N.Y. City July 25, 2005).            We assume the

parties’ familiarity with the underlying facts and procedural

history of this case.

     Under the circumstances of this case, we review the

decision of the IJ as supplemented by the BIA.            See Yan Chen

v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). The applicable

standards of review are well-established.                See 8 U.S.C.

§ 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d 510,

513 (2d Cir. 2009).

     The only issue we need consider is whether the BIA erred

in finding that Zhang, presumed credible and presumed to have

timely filed his asylum application, failed to demonstrate a




                                   -2-
well-founded       fear   of   persecution.1       Substantial     evidence

supports that determination.

     In concluding that Zhang failed to demonstrate a well-

founded fear of persecution for having distributed Christian

pamphlets, the BIA reasonably relied on the fact that Zhang

presented     no     testimony      or     documentary   evidence        that

authorities    remained        interested    in   pursuing   him   for   his

distribution of Christian pamphlets more than five years prior

to the conclusion of his removal proceedings.                See Jian Xing

Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the

absence of solid support in the record for [petitioner’s]

assertion that he will be subjected to [persecution], his fear

is speculative at best”). Moreover, insofar as Zhang asserted

a fear of persecution on account of his Christian faith alone,

the BIA reasonably relied on the fact that Zhang’s Christian

brother remained unharmed in China to discount that claimed

fear.    See Melgar de Torres v. Reno, 191 F.3d 307, 313 (2d

Cir. 1999).        Accordingly, because the BIA reasonably found

that Zhang failed to demonstrate a well-founded fear of

persecution, it did not err in denying his applications for

     1
      In his brief, Zhang explicitly abandons any challenge to the
agency’s finding that he did not establish past persecution and
does not challenge the BIA’s determination that he failed to
establish a likelihood of torture.

                                     -3-
asylum and withholding of removal.    See Paul v. Gonzales, 444

F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                              -4-